DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 of the claim set filed 25 October 2022, drawn to the elected invention, have been considered on the merits. 	
Claims 1-12 are rejected.
Claims 13-20 are withdrawn from consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a multi-well test plate.
Group II, claims 13-20, drawn to an optical detection cartridge.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an optofluidic diagnostic system, a viewport, a sensor unit, a plurality of wells, a fluid duct, a reservoir containing a reagent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fan et al (USPN 9,581,592). Fan et al teaches an optofluidic diagnostic system (referred to as a flow-through 3-D optofluidic SERS platform in column 3, lines 60-65), a viewport (which corresponds to a wall of a capillary which includes a viewport wherethrough light propagation can be observed, see column 9, lines 20-30), a sensor unit (referred to as an optical system in column 9, lines 20-30), a plurality of wells (referred to as individual wells 20 in column 12, lines 5-12 and illustrated in Figure 17), a fluid duct (referred to as in the plural as fluidic channels in the abstract), and a reservoir containing a reagent (referred to as a capillary in column 5, lines 1-10, which reservoir holds analytes/reagent for excitement to allow for detection, see column 5, lines 1-10).
During a telephone conversation with Jon Shackelford on 16 September 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from consideration by the examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US Patent 5,976,896).
Regarding claim 1, Kumar et al teaches a multi-well test plate (referred to as a molded cartridge storage compartment 59 illustrated in Figure 9)  for an optofluidic diagnostic system (see Figure 1) configured to interact with at least one sensor unit moved sequentially into and out of registry therewith, said test plate comprising: 
a plurality of wells (which corresponds to four equally spaced wells 57, see Figure 9-10), each said well (57) having a well depth defined by an upper mouth and a lower base (see column 27, lines 17-20, which recites “[e]ach well 57 located on the shelf 60 has a parabolic shape with an internal diameter preferably about 8 millimeters and a depth preferably about 4.7 millimeters”), each said well in said plate having a generally equal well depth (see Figures 9-10), at least three wells (57)  being arranged in a sequence cluster (along a longitudinal direction of shelf 60, see Figure 9), at least one well in said sequence cluster comprising a sample reservoir containing a liquid analyte reagent (see column 31, lines 50-55, which recites “100 micro-liters of a sample possibly containing an analyte of interest, such as milk suspected of containing B-lactam antibiotics, is added to one or more wells 57 located in the sample tray 3”), at least one well in said sequence cluster comprising a drainage chamber (referred to as a capillary tube 2 in column 4 lines 14-15, which recites “at least one well to communicate with the other end of the capillary tube”) configured to drain liquid reagents from a sensor unit (referred to as a signal detection means) (see column 4, lines 20-25, which recites “a signal detection means positioned to detect a signal emitted from the capillary tube as a result of exposure to the Signal from the signal generation means”) and at least one well in said sequence cluster comprising a colorant reservoir containing a liquid color development reagent (see column 27, lines 24-26, which recites “a dried fluorescently-labeled conjugate reagent resting on the bottom of the well 57”).
Regarding claim 2, Kumar teaches the test plate of Claim 1, wherein said sequence cluster includes a plurality of said sample reservoirs and a corresponding plurality of said drainage chambers, said plurality of sample reservoirs disposed in alternating fashion with said plurality of drainage chambers (see column 36, lines 41-49). 
Regarding claim 3, Kumar teaches the test plate of Claim 1, wherein each said well in said sequence cluster has a generally square inner geometric shape (see column 14, lines 8-12). 
Regarding claim 4, Kumar teaches the test plate of Claim 1, wherein said drainage chamber includes an absorbent pad (referred to as an absorbent material in column 36, lines 45-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 5,976,896).
Regarding claim 5, Kumar teaches the test plate of Claim 1, wherein said wells in said sequence cluster are arranged in a linear array (referred to as a shelf 60 illustrated in Figure 9).
Kumar doesn’t teach a test plate wherein at least one of said sample reservoirs in said sequence cluster are detachable from the other wells in said sequence cluster along a separation line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of said sample reservoirs in said sequence cluster are detachable from the other wells in said sequence cluster along a separation line because the courts have ruled making a part separable can be prima facie obvious (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose").
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 5,976,896) in view of Jamie et al (International Publication WO 2016/077692).
Regarding claim 6, Kumar teaches the test plate of Claim 1.
Kumar doesn’t teach a test plate wherein the base of wells has a concave square-to-round shape.
In the analogous art of providing multi well plates, Jamie teaches a test plate having wells wherein the base has a concave square-to-round shape (see Figure 7A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the wells Kumar to have the shape disclosed by Jamie because changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed well is significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 5,976,896) in view of Battrell et al (US Publication 2015/0346097) further in view of Jamie et al (International Publication WO2016/077692).
Regarding claim 7, Kumar teaches the test plate of Claim 6. 
Kumar doesn’t teach a test plate including a sensor unit having a reactor section adapted to enter each said wells through said upper mouth, said reactor section having a leading tip shaped with a square-to-round convex conical transition complementing said base of said well.
In the analogous art of providing of providing detection instruments with optical systems, Battrell teaches a sensor unit (referred to as dual channel detector head 1300 in [0145] and illustrated in Figure 23)  having a reactor section (referred to as a micro assay cartridge 1402 in [0152] and illustrated in Figures 24A-24B) adapted to enter each said wells through said upper mouth. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor unit configured to enter a well  for the benefit of collecting more light from a fluorophore containing sample  (see [0201], which recites “by moving the lens closer to the fluorophores, more light is collected and redirected to the sensor.).
The combination of Kumar and Battrell doesn’t teach a test plate including a sensor unit having a reaction section wherein said reactor section has a leading tip shaped with a square-to-round convex conical transition complementing a base of a well.
In the analogous art of providing In the analogous art of providing multi-well plates, Jamie teaches a test plate having wells wherein the base has a concave square-to-round shape (see Figure 7A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tip of the wells of Jamie into the reaction section disclosed by the combination Kumar and Battrell to because changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed reactor section is significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
In addition, the combination of familiar elements e.g. a tip of a reaction section of a sensor unit similar in the shape to a matching well, is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc. (see MPEP § 2143, A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Patent 5,976,896) in view Edwards et al (“A simple device for multiplex ELISA made from melt-extruded plastic microcapillary film”).
Regarding claim 8, Kumar teaches the test plate of Claim 1.
Kumar doesn’t teach a test plate including a sensor unit comprising: 
a top end, a bottom end spaced vertically from said top, a fluid duct extending continuously from said top end to said bottom end, a reactor section adjacent said bottom end, said fluid duct including an reactive coating agent immobilized over at least a portion thereof in said reactor section, and having a reactor section adapted to enter each said wells through said upper mouth, said reactor section having at least one planar observation face, at least a portion of said planar observation face being fabricated from an optically transmissive material.
In the analogous art of providing of providing detection instruments with optical systems, Edwards teaches a sensor unit (referred to as “device for multiplex quantitative enzyme-linked immunosorbent assays (ELISA) made from a novel melt-extruded microcapillary film (MCF) containing a parallel array of 200mm capillaries along its length” in the abstract) comprising: 
a top end, a bottom end spaced vertically from said top (see Figure 1F – “[d]evice cross section in use with sample strip in reagent well showing fluid flow”), a fluid duct extending continuously from said top end to said bottom end (see Figure 1F – “[d]evice cross section in use with sample strip in reagent well showing fluid flow”), a reactor section adjacent said bottom end (see Figure 1F – “[d]evice cross section in use with sample strip in reagent well showing fluid flow”), said fluid duct including an reactive coating agent (referred to as a capture antibodies in the first paragraph of section 3.1) immobilized over at least a portion thereof in said reactor section, and having at least a portion of said planar observation face being fabricated from an optically transmissive material (see section 3.1 Producing simple microfluidic devices from melt-extruded microcapillary film MCF section, which recites “MCF was extruded from a highly transparent fluoropolymer, fluorinated ethylene propylene (FEP), with dimensions, surface characteristics, and optical properties suited to producing immunoassay devices (Fig. 1A). In order to adapt this material for conducting multiplex ELISA, whilst maintaining the benefits of the extruded manufacturing process and the simplicity of a plastic film, a two stage process was devised (Fig. 1). Firstly, antigens (for direct ELISA) or capture antibodies (for sandwich ELISA) were immobilized in bulk, with each capillary coated with different antigens/antibodies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor unit having transparent material and reaction section having a detection surface as disclosed by Edwards into the test plate of Kumar for the benefit of allowing for “1) miniaturized for rapid and low volume assays; 2) simplicity of immobilizing a panel of antibodies or antigens onto the detection surface; 3) simple, cheap and potentially portable optical signal detection; and 4) simple and cost-effective manufacturing process”; of allowing optical detection of conventional ELISA reagents and for the benefits of applying melt-extrusion as a method of manufacturing micro microfluidic devices, combined with simple optical detection with is desirable in the field of immunoassays (see conclusion of Edwards). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 9 is rewritten in independent form including all limitations of the base claim 1 and of intervening claim 8. Claims 10 and 11 depend on claim 9, are likewise objected and would be allowable if claim 9 is allowed. 
Regarding claim 9, the combination of Kumar and Edwards teaches the test plate of Claim 8. 
The combination of Kumar and Edwards doesn’t teach a test plate including sensor unit including a  portion of a reactor section between a duct and an observation face wherein the portion of said reactor section between said duct and said observation face comprises a generally plano-concave lens.
In the analogous art of providing a detection system, Bettrell (US Publication 2015/0346097) teaches a sensor unit (referred to as dual channel detector head 1300 in [0145] and illustrated in Figure 23) for an optofluidic diagnostic system (referred to as a micro assay cartridge 1402) configured for sequential movement into and out of registry with a plurality of discrete wells (referred to as sample wells 1403a, 1403b in [0153] and illustrated in Figure 24A), said sensor unit comprising: a top end, a bottom end spaced vertically from said top end (detector head 1300 has a top end, and a bottom end spaced vertically apart from the top end, see figure 23 and [0152]-[0152]), a reactor section (referred to as a micro assay cartridge 1402 in [0152] and illustrated in Figures 24A-24B)  adjacent said bottom, and said reactor section having at least one planar observation face (wherein the micro assay cartridge 1402 in the form of an insertable micro assay cartridge 1100 has a window 1101 (planar observation face) and is for use with the apparatus of the invention, see Figure 11A and [0017] and [0033]-[0034]), at least a portion of said planar observation face being fabricated from an optically transmissive material (see Figure 11A and [0017] which recites “[w]indow 1101 in the cartridge housing is an optical window formed over the sample wells 1201, as shown in FIG. 13”) (see [0067], which recites “FIG. 29B is a representation of emission collection with a planoconvex objective lens at short working distance relative to the cartridge detection chamber”). 
Neither of the three cited prior art references, Kumar, Edwards and Bettrell teaches or suggests a test plate including a sensor unit including a reactor section including an observation face comprising generally plano-concave lens, as required by dependent claim 9. 
The feature of a plano-concave lens are aimed addressing issues that arise when the refraction indexes between the material of the reactor section and the analyte solution diverge (see [0036] of the instant specification, which recites “a plano-concave lens will have beneficial divergent light-handling properties in cases where the refraction indexes between the material of the reactor section 36 and analyte solutions contained within the fluid duct 34 do not match”.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the art of panfocal telescopes, Fruhmann (US Publication 2008/0259449) teaches a telescope for diffraction-limited imaging including an objective unit having at least one lens, wherein the at least one lens is in the form of a plano-concave lens (see claim 1 and the abstract). 
McDevitt (US Publication 2006/0257992) teaches a system for detecting an analyte in a sample comprising: a cartridge, wherein a detection system is disposed in or on the cartridge, wherein the detection system is configured to produce a signal in the presence of the analyte during use, and wherein the cartridge comprises an integrated waste reservoir that collects reagent and/or sample during use; a reagent delivery system disposed in or on the cartridge, the reagent delivery system comprising one or more reagents, and wherein the reagent delivery system is configured to deliver one or more reagents to the sample during use; and an optical platform, wherein the optical platform is configured to detect the signal produced by the interaction of the sample and/or analyte with the detection system during use (see claim 1 and the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797